Title: Madison and the Allegory of Jonathan and Mary Bull: Editorial Note
From: 
To: 


                    Sometime during the Missouri Crisis of 1819–21, most probably during the winter of 1821, James Madison wrote this allegory on slavery. Using a form that dated from the American Revolution, but which owed its popularity to one of Madison’s friends, James Kirke Paulding, Madison created a dialogue on slavery between Jonathan Bull, representing the northern states, and Mary Bull, representing those of the south. After drafting it, Madison put it aside (R. W. Van Alstyne, The Rising American Empire [New York, 1960], 53; Robert J. Allison, “‘From the Covenant of Peace, A Simile of Sorrow’: James Madison’s American Allegory,” VMHBVirginia Magazine of History and Biography. 99 [1991]: 330–31).
                    In late February 1835, Thomas Willis White, the editor of the Southern Literary Messenger, wrote Madison to ask if “you might have by you some manuscripts which you would have no objection to seeing transferred to the columns of the Literary Messenger” (White to JM, 27 Feb. 1835, DLC). There is no known response by Madison to this letter, perhaps because, as Dolley Madison wrote, “he is still feeble, and confined to his rooms,” and she was acting as his amanuensis (Dolley Madison to John Vaughan, 26 Feb. 1835, DMDEThe Dolley Madison Digital Edition, ed. Holly C. Shulman (Charlottesville: University of Virginia Press, Rotunda, 2004), http://rotunda.upress.virginia.edu/dmde/default.xqy.; draft of Dolley Madison to George A. Miller, 1 Mar. 1835, DLC). Two weeks later, however, Dolley Madison wrote White, enclosing “a Copy of a Manuscript paper for his Magazine if he thinks it worthy of a place there,” and enjoining White “that the communication is meant to be strictly anonymous.” “Should it be printed,” she continued, “it may be destroyed instead of being returned” (Dolley Madison to White, 10

Mar. 1835, DMDEThe Dolley Madison Digital Edition, ed. Holly C. Shulman (Charlottesville: University of Virginia Press, Rotunda, 2004), http://rotunda.upress.virginia.edu/dmde/default.xqy.). The manuscript Dolley Madison enclosed was most likely Madison’s allegory.
                    White lost no time: the story appeared in the March 1835 issue of the Southern Literary Messenger, where White commented that while he was sorry that he was “not permitted to announce the source” from which the story was derived, “its own merit however, and its obvious application to events of the time at which it was written, will attract a due share of attention” (Southern Literary Messenger 1 [1835]: 387). The fair copy that was sent to him by the Madisons and that White used for his text has not been found.
                    The allegory was reprinted in the Richmond Enquirer, 24 Apr. 1835, under the heading “Miscellaneous. Conciliation—Between the North and South.” The editor called the article “a very superior production … worthy of the pen of Addison himself.” Another notice in the same paper on 1 May 1835, reporting on the contents of the March issue of the Southern Literary Messenger, “just published,” called Madison’s essay “a beautiful allegory, enforced by powers of reasoning, which betoken a master mind.” Noting that while “the conciliatory spirit in which the question” of slavery is treated, “cannot offend the warmest partisan upon the subject, the argument used by Mary Bull, cannot but arrest attention.”
                    The allegory was again reprinted, acknowledging Madison for the first time as its author, in De Bow’s Review 21 (1856): 369–74, courtesy of J. C. McGuire, who owned the draft as well as many other Madison manuscripts. Two comments by the Review’s editor attached to this new printing are worth noting. The first concerns Mary Bull’s exclamation that she is as anxious as Jonathan Bull to get rid of slavery. Here the editor wrote: “This is the old fashioned mode of speech. Men have been better enlightened at the South since the Slave discussions have taken place.” The second comment occurs where Madison wrote that Jonathan had “a good heart as well as a sound head and steady temper”; here the editor wrote “that might have been the case with ‘Jonathan’ in times long past, but in his later course it is impossible to find any evidences of either.”
                    J. C. McGuire republished the allegory as a fourteen-page limited edition pamphlet in 1856, Jonathan Bull and Mary Bull: By James Madison. An Inedited Manuscript. Printed for Presentation by J. C. M’Guire. Two copies are in the Papers of William C. Rives at the Library of Congress. It has been reprinted several times since.
                    (Secondary source used for this note: Robert J. Allison, “‘From the Covenant of Peace, A Simile of Sorrow’: James Madison’s American Allegory,” VMHBVirginia Magazine of History and Biography. 99 [1991]: 327–50).
                